FRANK HENDERSON, JR., individually and as Executor of the Estate of MARGIE M. HENDERSON, Decedent Plaintiffs Below-Appellants,
v.
YOUR KAR EXPRESS RENTALS, INC., Defendant Below-Appellee.
No. 90, 2011.
Supreme Court of Delaware.
Submitted: September 21, 2011.
Decided: September 22, 2011.
Before HOLLAND, JACOBS and RIDGELY, Justices.

ORDER
HENRY duPONT RIDGELY, Justice.
This 22nd day of September 2011, upon consideration of the briefs of the parties and their contentions at oral argument, it appears to the Court that the well-reasoned June 30, 2009 decision.
NOW, THEREFORE, IT IS ORDERED that the judgment of the Superior Court is AFFIRMED.